Casey, J.
Appeals from a judgment of the County Court of Broome County (Mathews, J.), rendered March 4, 1992, convicting defendant upon his pleas of guilty of the crimes of burglary in the second degree, burglary in the first degree and reckless endangerment in the first degree.
In satisfaction of two indictments, which arose out of two incidents that occurred several months apart, defendant entered a plea of guilty of the crimes of burglary in the second degree, burglary in the first degree and reckless endangerment in the first degree, with the understanding that he would receive consecutive sentences totaling 5 Vi to 16 Vi years. On this appeal, defendant maintains that the agreed-upon sentence, which was imposed by County Court, is harsh and excessive because defendant was only 16 years old when he committed the crimes. We disagree.
Despite defendant’s youthful age, the second incident, which occurred after he had been released on his own recognizance in connection with the first indictment, involved a planned act of violence when defendant was armed with a deadly weapon, followed by an act of reckless violence during which defendant fired a gun from a moving vehicle in the direction of a pursuing vehicle. In these circumstances, and considering that the cumulative total of the consecutive sentence imposed on defendant for all three crimes is less than the harshest *679possible sentence for burglary in the first degree, we find no abuse of discretion in the sentence imposed by County Court.
Mercure, J. P., White, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.